Case 4:21-cv-00049-TWP-DML Document 12 Filed 05/04/21 Page 1 of 2 PageID #: 51




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION

   CANDACE JARRELL,                              )
                                                 )
                 Plaintiff,                      )
                                                 )
         v.                                      )
                                                 )    Case No. 4:21-cv-00049-TWP-DML
   HEALTHCARE REVENUE GROUP, LLC                 )
   d/b/a ARS ACCOUNT RESOLUTION                  )
   SERVICES, and EXPERIAN                        )
   INFORMATION SOLUTIONS, INC. and               )
   EQUIFAX INFORMATION SOLUTIONS,                )
   INC.                                          )
                                                 )
 Defendants.                                     )


                HEALTHCARE REVENUE RECOVERY GROUP, LLC’S
                    CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Healthcare Revenue

Recovery Group, LLC (“HRRG”) certifies that it is a non-governmental Florida limited liability

company. HRRG’s parent is HCFS Healthcare Financial Services, LLC.


                                                     Respectfully submitted,
 Dated: May 4, 2021
                                              By:    /s/ Paul Gamboa
                                                     GORDON REES SCULLY MANSUKHANI LLP
                                                     Paul Gamboa
                                                     One North Franklin, Suite 800
                                                     Chicago, Illinois 60606
                                                     Phone: (312) 619-4937
                                                     Fax: (312) 565-6511
                                                     pgamboa@grsm.com
                                                     Attorney for Defendant Healthcare Revenue
                                                     Recovery Group, LLC, d/b/a ARS Account
                                                     Resolution Services
Case 4:21-cv-00049-TWP-DML Document 12 Filed 05/04/21 Page 2 of 2 PageID #: 52




                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, states that on May 4, 2021, a true and complete copy of the
filed foregoing document was served upon the below attorneys by filing same electronically with
the United States District Court, Southern District of Indiana, via the CM/ECF electronic filing
system.

                                     Attorneys for Plaintiff
                                    David W. Hemminger
                                 HEMMINGER LAW OFFICE
                               331 Townepark Circle Suite 100-C
                                  Louisville, Kentucky 40243
                                hemmingerlawoffice@gmail.com


                       Attorneys for Experian Information Solutions, Inc.
                                        Logan C. Hughes
                                    REMINGER CO., LPA
                                       College Park Plaza
                                 8909 Purdue Road; Suite 200
                                     Indianapolis, IN 46268
                                    lhughes@reminger.com


 Dated: May 4, 2021

                                               By:   /s/ Paul Gamboa
                                                     GORDON REES SCULLY MANSUKHANI LLP
                                                     Paul Gamboa
                                                     One North Franklin, Suite 800
                                                     Chicago, Illinois 60606
                                                     Phone: (312) 619-4937
                                                     Fax: (312) 565-6511
                                                     pgamboa@grsm.com
                                                     Attorney for Defendant Healthcare Revenue
                                                     Recovery Group, LLC, d/b/a ARS Account
                                                     Resolution Services
